Citation Nr: 0328076	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-00 616	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a mid back 
disorder.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 12 to 
October 27, 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In January 2000, the RO 
denied service connection for degenerative joint disease of 
the lumbosacral spine and residuals of an injury to the 
thoracic spine.  In December 2001, the RO denied service 
connection for PTSD. 

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a BVA decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In a statement received by the RO in 
January 2002, the veteran reported that during active service 
his "entire back was injured which includes the lower, 
middle and upper back."  Although the mid and low back 
disorder claims are currently in appellate status, the issue 
of entitlement to service connection for an upper back 
disorder has not been adjudicated.  The Board is referring 
that issue to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).    

The issues of entitlement to service connection for PTSD and 
a mid back disorder are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  A low back disorder, to include arthritis, did not have 
its onset during active service or within one year following 
the veteran's separation from service and did not result from 
disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a low 
back disorder.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, in an March 2001 letter, the RO notified the 
veteran of the evidence on which the proposed retroactive 
reduction in his pension benefits was based.  The veteran was 
also notified of the applicable legal provisions in a 
December 2001 Statement of the Case.  Given the facts of this 
case, and the nature of the issue on appeal, the Board finds 
that VA has satisfied its notification duties to the veteran 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  

In this case, however, the RO's March 2001 letter, although 
requesting the information within 60 days, further provided, 
"If the information or evidence is received within one year 
from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim."  Although it appears that the 
RO relied in part on the invalidated regulation, the veteran 
was provided more than two years ultimately to submit 
evidence.  Indeed, evidence was received as late as August 
2002; thus the veteran certainly was not dissuaded from 
providing additional evidence or statements.  

The notice provided to the veteran over one year ago has 
accorded him ample time for response.  No useful purpose 
would be served by further delaying appellate review to 
provide additional notice; it is clear from communications 
from the veteran and his representative that they seek 
appellate review without further delay.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA conducted spine examinations in April 1999 and 
April 2001, and the reports from these examinations include 
diagnoses consistent with low back disability.  
Notwithstanding this, there is no competent evidence tending 
to show that the veteran had a low back disorder, including 
arthritis of the lumbar spine, during service.  

Even taking into account the veteran's statements, these 
criteria have not been met.  Arthritis, for example, is not 
the type of condition where the veteran's statements alone 
could provide a link to active service.  This is because he 
lacks the education, training, or experience to offer medical 
diagnoses or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains the veteran's service 
medical records, VA treatment records, and a wealth of non-VA 
medical records.  All records identified by the veteran have 
been obtained, and submissions by the veteran and his private 
attorney since the RO's March 2001 letter have not provided 
information or evidence not previously of record.  

II. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The medical evidence establishes the veteran currently 
suffers from a low back disorder variously diagnosed as 
spondylolisthesis, retrolisthesis, degenerative joint disease 
of the lumbar spine, back sprain, diffuse low back pain, and 
lumbar myofascitis; however, the record does not contain lay 
evidence of in-service occurrence or aggravation of a disease 
or injury, and there is no medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.

The veteran contends that his service medical records 
document a back injury.  Review of the service medical 
records indeed show complaints of back pain during the 
veteran's brief tenure of active service.  Although the 
veteran denied any back problems on entrance examination in 
September 1976 and clinical evaluation of the spine was 
normal at that time, two treatment entries the following 
month in October 1976 specifically document complaints and 
diagnosis of middle back pain from T5 to T12; the veteran 
made no complaints of low back pain, and no low back 
symptomatology was found.  There are no records suggesting he 
received medical attention of any kind in the remaining three 
weeks prior to discharge from service.    

In statements to VA, the veteran has reported that he "was 
seen in sick call for seven months" as a result of falling 
against a concrete wall when a drill instructor allegedly 
pushed him into a "grenade pit."  The Board has considered 
the veteran's assertions, but the service medical records and 
his statements made contemporaneous with service raise 
significant concern as to the veracity of his more recent 
account of events.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
veteran served less than two months before service separation 
and thus could not have received seven months of in-service 
treatment.  Additionally, the October 1976 service medical 
records document the veteran's report that he experienced a 
motor vehicle accident prior to enlistment; this was the only 
reported source of spinal injury at that time.  The veteran's 
statements in favor of the claim are therefore of little 
weight and probative value.  See Quiamco v. Brown, 6 Vet. 
App. 304, 308 (1994). 

Evidence of low back symptomatology dates back to no earlier 
than 1993, approximately 17 years post-service, when the 
veteran underwent chiropractic evaluation at Hamilton 
Chiropractic Center.  Although several treating physicians 
have reported the veteran's medical history to include an in-
service back injury and tend to suggest a belief that the 
veteran's current low back disorder is the result of that in-
service incident, such medical statements are afforded no 
probative value, as they are based on a history supplied by 
the veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 Vet. App. 
341 (1999).  

In addition to the lack of findings of low back pathology in 
the service medical records, the post-service medical 
evidence affirmatively shows the incurrence of spinal injury 
many years after service.  October 1997 neurodiagnostic 
testing requiring subsequent chiropractic treatment was 
reportedly for a slip and fall injury that occurred in July 
1997.  It is also noteworthy that at the October 1997 
neurodiagnostic testing, the veteran indicated no history of 
trauma to the low back and no significant past medical 
history.  Morrisville Chiropractic Center certified in April 
2000 that the veteran began treatment in February 2000 for 
injuries to the neck and back from a work-related accident in 
January 2000.  

In an October 1998 statement, the veteran indicated that 15 
years ago he filed a claim of entitlement to service 
connection for a back condition.  There is no record of such 
a claim in the file, and there is no reason to believe the 
evidentiary record is incomplete, particularly in light of 
the veteran's demonstrated lack of credibility.  

The Board has considered the statements of the veteran, as 
well as those from his friends and family reporting that the 
veteran experienced injuries as a result of in-service 
grenade training.  Despite such statements, neither a 
layperson nor the Board is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the competent 
medical evidence does not establish the presence of an in-
service lumbar spine disease or injury, and the Board 
attaches greater probative weight to such evidence.

For veterans who service for 90 days or more, service 
connection for arthritis may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active military service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  As noted above, the veteran had only 46 days of 
service.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003). 



ORDER

Entitlement to service connection for a low back disorder is 
denied.




REMAND

Following a review of the record, the Board finds that remand 
is required for compliance with the duty to assist, to ensure 
that there is a complete record upon which to decide the 
veteran's claims.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Because this case is being remanded for 
additional development, the RO should take this opportunity 
to inform the veteran of the requisite time allowed to 
respond to an RO request for additional information or 
evidence.


I.  PTSD

The veteran alleges that the stressful events that have 
caused his PTSD include incidents of verbal and physical 
abuse he received during basic training from a drill 
instructor named "Alford" and a sergeant named "Donahue."  
Aside from the veteran's statements, there is no evidence of 
these stressful events.   

The United States Court of Appeals for Veterans Claims 
(Court) has stressed the necessity of complete development of 
the evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

The general M21-1 provisions on PTSD claims in 5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  
MANUAL M21-1, Part III, 5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities. MANUAL M21-1, 
Part III, 5.14(c). 

Further, the provisions of subparagraphs (7) and (8) indicate 
that "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."  When read together, the Court states that the 
subparagraphs show that in personal-assault cases the 
Secretary has undertaken a special obligation to assist a 
claimant in producing corroborating evidence of an in-service 
stressor. 

II.  Mid back disorder

The veteran currently suffers from degenerative joint disease 
of the thoracic spine.  The service medical records contain 
an unremarkable entrance examination, but treatment records 
one month after enlistment show complaints of mid back pain 
and a diagnosis of middle back pain from T5 to T12.  The 
veteran reported at that time that his mid back pain was a 
result of a motor vehicle accident that occurred prior to 
service.  These facts raise the possibility the veteran had a 
mid back disorder that pre-existed service, which may have 
increased in severity during such service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2003).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
For this reason, VA should attempt to obtain the veteran's 
pre-service medical records, particularly those related to 
his 1976 motor vehicle accident.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO must ask the veteran to 
identify all health care providers that 
treated him for a mid back disorder or 
spinal injury prior to active service.  
Obtain records from each health care 
provider the veteran identifies.  
Specifically inquire about medical 
records of treatment and evaluation 
following his reported 1976 motor vehicle 
accident.
  
3.  After associating any additional 
records obtained as a result of this 
remand, the RO should schedule the 
veteran for a VA examination for the 
purpose of determining the nature and 
etiology of the veteran's current mid 
back disability.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the clinician should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and the clinical evaluation, 
the clinician should opine whether it is 
at least as likely as not that any 
current mid back disorder is related to 
the veteran's active service.  A 
rationale for any opinion expressed 
should be provided.

4.  Regarding the PTSD claim, the veteran 
should be asked to provide specific 
details of the occurrence of any in-
service stressful events, to include 
those incidents involving Drill 
Instructor Alford and Sergeant Donahue.  
He should provide the full names of 
witnesses, actual dates of occurrence, 
unit assignment information, and other 
relevant information.  Advise the veteran 
that he must be as specific as possible 
for verification purposes.
  
5. The RO should review any PTSD-stressor 
information that may be submitted by the 
veteran and prepare a summary, which 
should then be submitted, with all 
supporting documentation, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), to corroborate 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  

6.  If the record contains credible 
supporting evidence to establish the 
existence of a claimed stressor, based on 
USASCRUR's response, the RO must arrange 
for a VA PTSD examination.  Any indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner; the clinician should indicate 
in the examination report that the claims 
file was reviewed.  If the examiner 
diagnoses PTSD, he/she must identify the 
specific stressor(s) on which the 
diagnosis is based.  A rationale for any 
opinion expressed should be provided.

7.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

8.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any of the claims remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



